Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
In connection with the requested for continued examination (RCE) under 37 C.F.R. 1.114 filed on 06/29/2022, the supplemental amendment that was filed on 07/21/2022 has been entered.
Status
The objections to the specification have been withdrawn. Furthermore, the previous 35 USC 112 (b) rejection in regards to claim 14 has also been withdrawn. 
Claims 1,4-6 and 14 have been amended. Claims 7-8 have been cancelled. Claims 1-6 and 9-15 remain pending for consideration.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David Nelson (47818) on 07/22/2022.
The examiner has amended the limitation of claim 6 line 23 which reads “wherein the ice pieces are selected through the input part” to read “wherein the ice cubes are selected through the input part” emphasis added.

Allowable Subject Matter
Claims 1-6 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 recites when the ice pieces are selected through the input part, the controller is configured to control the BLDC motor so that the BLDC motor rotates in a second direction, when the restriction of the BLDC motor is not detected, determine whether the operation of the operation pad is detected while the ice pieces are being dispensed, and when the operation of the operation pad is no longer detected  the controller controls the BLDC motor to rotate in the first direction, and wherein, when the ice cubes are selected through the input part, the controller is configured to control the BLDC motor to rotate m a first direction, when the restriction of the BLDC motor is not detected, determine whether the operation of the operation pad is no longer being detected while the ice cubes are being dispensed and when the operation of the operation pad is no longer detected, the controller stops the BLDC motor. The prior arts of record when considered as whole, alone or in combination, does not properly teach or suggest obviousness of such configuration as required by claim 1 making the claim allowable.
	Claim 2-4 are allowable because they are dependent on claim 1.
In regards to Claim 5 and 6, both claims recite “when ice cubes are selected through the input part, controlling, by the controller, the BLDC motor so that the BLDC motor rotates in the first direction
when the operation of the operation pad is detected to dispense the ice cubes, determining whether the operation of the operation pad is no longer being detected by the operation detection part while after the ice cubes are being dispensed, and controlling, by the controller, the BLDC motor so that the BLDC motor is stopped when the operation of the operation pad is no longer detected by the operation detection part while the ice cubes are being dispensed. The prior arts of record when considered as whole, alone or in combination, does not properly teach or suggest obviousness of such configuration as required by claim 5 and 6 making the claims allowable.
	Claim 9-15 are allowable because they are dependent on claim 6.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763